708 N.W.2d 114 (2006)
474 Mich. 1017
In re Dustin Miles McCLAIN, Minor.
Joseph McDonald and Tina McDonald, Petitioners-Appellees,
v.
Christina Marie Thurston, a/k/a Christina Woodman, Respondent-Appellant, and
Joseph Ian McClain, Respondent.
Docket No. 130212, COA No. 262760.
Supreme Court of Michigan.
January 20, 2006.
On order of the Court, the application for leave to appeal the November 29, 2005 *115 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.